DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/08/2020 claims 1-5 are pending in the present application, claims 1, 4 being independent. The Present Application is a CONTINUATION of Application 16/078,742 (now US Pat. No 10,797,537) which claims priority to US Provisional Application 62/308,298 and is a 371 of PCT/US2017/022106. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,797,537 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are contained within the bounds of limitations of the patent. Regarding claim 1, the limitation “A method for distributed wireless charging, comprising: in a network comprising at least two spatially distributed energy transmitters, a plurality of energy receiving target devices, and a controller comprising one or more processors and memory, and machine readable instructions stored in the memory executable by the one or more processors, the steps of, at the controller: receiving a communication from at least one energy receiving target device or from one of the energy .
Regarding claim 3, the limitation “The method of claim 1, wherein one or more of the energy transmitters further comprise a data access point or a gateway for the network” of the current Application is correlated to the limitation “The method of claim 1, wherein one or more of the energy transmitters further comprise a data access point or a gateway for the network” of claim 9 of the patent, the limitations do not differ in language, therefore the limitations are directly correlated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20120326660 to Lu et al (hereinafter d1) in view of United States Patent Application Publication US-20140021798 to Kesler et al (hereinafter d2) in view of US-20160181986 to Perreault et al (hereinafter d5).
Regarding claim 1, d1 teaches techniques embodied as a system (see d1 Figs. 1, 4) including a control system (see d1 Fig. 4, wireless charger/base station) executing a method (see d1 Fig. 3) for wireless power transmission (see d1 para. 0002);
as to the limitation “A method for distributed wireless charging, comprising: in a network comprising at least two spatially distributed energy transmitters, a plurality of energy receiving target devices, and a controller comprising one or more processors and memory, and machine readable instructions stored in the memory executable by the one or more processors” d1 discloses techniques for wireless power transmission, including at least a plurality of spatially-distributed charging panels (i.e. spatially distributed energy transmitters) each of which includes respective antenna elements that may form an array of antenna elements configured to collaboratively radiate wireless power as a distributed, retro-reflective beamformer (see d1 Figs. 1, 3 para. 0011),  one or more powered devices (i.e., an energy receiving target device) configured to selectively operate in a number of modes including a radar mode and power-delivery mode (see d1 Figs. 1, 3, para. 0011), wherein the charging panels are under coordination of the base station 102 (i.e. controller), the charging panels (i.e., at least two energy transmitters) may be configured to respond to the pilot signals by collaboratively (i.e., in a network) radiating wireless power to the devices as a beamformer (see d1 para. 0034), the base station (i.e. controller) including  processors (see Lu para. 0083, Fig. 4,  
as to the limitation “the steps of, at the controller: receiving, at the controller, a communication from the energy receiving target device or from one of the energy transmitters comprising a need for energy by one or more of the energy receiving target devices” d1 discloses that the charging panels 104 may be configured to receive pilot signals 118 from one or more portable or fixed powered, target devices 120 residing in the region 110 (see d1 para. 0034), a target device 120 detecting a battery deficiency or otherwise an additional power requirement (see d1 Fig. 3 block 302) wherein the target device may transmit a “charging request” signal (i.e., a communication from energy receiving target device comprising a need for energy by the energy receiving target device) to the wireless charger 108, which again may include the base station 102 (i.e. receiving at controller) and charging panels 104 (see d1 para. 0050), wherein under coordination of the base station 102, the charging panels may be configured to respond to the pilot signals by collaboratively radiating wireless power to the devices as a beamformer (see d1 para. 0034), pattern recognition algorithm may therefore be implemented by the base station ...to determine that charging panel A should be active while charging panel B should be deactivated for power transmission (see d1 para. 0044), the base station 402, may be configured to execute processing/control jobs, base station 402 is associated with processor 426, these processing/control jobs may include communication, radar tracking and controlling power delivery (see d1 para. 0063, 0083);

as to the limitation “and a controller comprising one or more processors and memory” d1 discloses that the base station by include integrated circuit may include an application 
As to the limitation “transmitting, to at least one of the energy transmitters, configuration commands to switch between an energy transmission mode and an active data communication mode, including an identification of the energy transmitter to switch modes, a schedule of switching modes, a duration in each mode, and a wireless data communication protocol for use in the active data communication mode” d1 in view of d2 discloses switching each of the energy transmitters between an energy transmission mode and a data communication mode, with the charging panel being configured to switch from the radar mode to the power-delivery mode, and periodically switch from the power-delivery mode to the communication mode, (i.e. switching between an energy transmission mode and a data communication mode) (see d1 para. 0012, charging panels (i.e. each of the energy transmitters)...configured to switch back to the radar mode in which the transmitter may be configured to again cause transmission of the pilot signal to the charging panels ( see d1 para. 0018). Wherein a retro-reflective array of antenna elements 116 (see d1 Fig. 1,104,116 and the noted antenna, (i.e. energy transmitters comprises an antenna in communication)) wherein a 
As to the limitation “wherein each of the energy transmitters comprises a software-defined radio configurable by communications from the controller, and an antenna in communication with the software-defined radio, and each of the energy transmitters is switchable between an energy transmission mode and an active data communication mode using a wireless data communication protocol for the network d1 in view of d2 discloses switching each of the energy transmitters between an energy transmission mode and a data communication mode d1 in view of d2 disclose modes which include a communication mode, with the charging panel being configured to switch from the radar mode to the power-delivery mode, and periodically switch from the power-delivery mode to the communication mode, (i.e. switching between an energy transmission mode and a data communication mode) (see d1 para. 0012, charging panels (i.e. each of the energy transmitters)...configured to switch back to the radar mode in which the transmitter may be configured to again cause transmission of the pilot signal to the charging panels ( see d1 para. 0018). With respect to limitations regarding each of the energy transmitters comprises a software-defined radio configurable by communications from the controller, and an antenna in communication with the software-defined radio d1 in view of d2 disclose retro-reflective array of antenna elements 116 (see multiple frequencies which are controlled by software. With respect to limitations regarding each of the energy transmitters comprises a software-defined radio configurable by communications from the controller, and an antenna in communication with the software-defined radio d1 in view of d2 disclose retro-reflective array of antenna elements 116 (see d1 Fig. 1, 104, 116 and the noted antenna, (i.e. energy transmitters comprises an antenna in communication)) wherein a total required power may be assigned to carriers at multiple discrete frequencies, which may be programmable (i.e., software-defined) to best fit the application environment... the operating frequencies may be chosen to reside in the ISM industrial, scientific and medical band around 5.8 GHz. (i.e. with the radio) (see d1 para. 0046), including processors 422, 426 of the charging panel and device, base station 402, which executes processing/control jobs, (i.e. configurable by communications from the controller) (see d1 para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless power transmission to incorporate the details of a controller with memory as 
As to the limitation “software-defined radio configurable by communications from the controller” d1 in view of d2 discloses retro-reflective array of antenna elements 116 (see d1 Fig. 1,104,116 and the noted antenna, (i.e. energy transmitters comprises an antenna in communication)) wherein a total required power may be assigned to carriers at multiple discrete frequencies, which may be programmable (i.e., software-defined) to best fit the application environment... the operating frequencies may be chosen to reside in the ISM industrial, scientific and medical band around 5.8 GHz. (i.e. with the radio) (see d1 para. 0046), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless power transmission to incorporate the details of SDR as disclosed by d5.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d5 to achieve any of a plurality of advantages disclosed throughout d5 including at least any one of: maximize transferred power and/or efficiency (see d5 para. 0072).  D5 is related to d1 in a similar field of endeavor (wireless power transmission) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d5 to the implementation of d1, as both techniques were known and used as of the effective filing date, wherein one of ordinary skill in the art at the time of filing would be motivated to implement the techniques of d5 to yield the predictable result of maximized transferred power and/or efficiency set forth throughout d5 wherein implementation would require no undue experimentation to achieve the predictable result of the advantages noted above. It is also noted that many of the noted sections of d5 are equally applicable to meet many of the limitations set forth above as met by d1 in view of d2, 
Regarding claim 2, as to the limitation “the method of claim 1, wherein each of the energy transmitters further includes a command manager module operative to receive and process commands from the controller, and a data manager module operative to exchange digital data packets with the controller and others of the energy transmitters and the energy receiving target devices according to the wireless data communication protocol when in the active data communication mode” d1 in view of d2 in view of d5 discloses claim 1 as set forth above, d1 in view of d2 in view of d5 also discloses retro-reflective array of antenna elements 116 (see d1 Fig. 1,104,116 and the noted antenna, (i.e. energy transmitters comprises an antenna in communication)) wherein a total required power may be assigned to carriers at multiple discrete frequencies, which may be programmable (i.e., software-defined) to best fit the application environment... the operating frequencies may be chosen to reside in the ISM industrial, scientific and medical band around 5.8 GHz. (i.e. with the radio) (see d1 para. 0046), including processors 422, 426 of the charging panel and device, base station 402, which executes processing/control jobs, (i.e. configurable by communications from the controller) (see d1 para. 0063), as well as SDR (see d5 para. 0006) with implementation for wireless power transfer (see d5 para. 0072), as well as modes which include a communication mode, with the charging panel being configured to switch from the radar mode to the power-delivery mode, and periodically switch from the power-delivery mode to the communication mode, (i.e. switching between an energy transmission mode and a data communication mode) (see d1 para. 0012, charging panels (i.e. each of the energy transmitters)...configured to switch back to 
Regarding claim 3, as to the limitation “The method of claim 1, wherein one or more of the energy transmitters further comprise a data access point or a gateway for the network” d1 in view of d2 in view of d5 disclose processors 422, 426 of the charging panel and device, as well as the base station (i.e. data access point) (see element 402), may be configured to execute processing/control jobs as set forth above, the processing/control jobs may include communication, radar tracking and controlling power delivery (see d1 para. 0063), under coordination of the base station 102, the charging panels may be configured to respond (see d1 para. 0034), components of the wireless energy transfer system may have wireless...data communication links to...devices, sources... power sources, resonators, and the like and may transmit or receive data that can be used to enable the distributed or centralized sensing and control, (i.e. wherein the instructions... by the controller include), a wireless communication channel may be separate from the wireless energy transfer channel, or it may be the same. In one embodiment the resonators used for power exchange may also be used to exchange information...the systems and methods described herein may enable...the transmission of power and communication signals during different time periods ...wireless communication may be enabled with a separate wireless communication channel such as WiFi, Bluetooth, Infrared, NFC, and the like, (i.e., active data communication protocols, the communications protocols including at least WiFi, ZigBee, and Bluetooth protocols) (see d2 para. 0053) to enable...the transmission of power (i.e. a role of energy transmitter) and communication signals during different time periods ...wireless communication may be enabled with a separate wireless 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless power transmission to incorporate the details of a controller with memory as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: provide centralized sensing and control using a wireless control channel to coordinate power transfer and wireless communication (see d2 para. 0053, 0165), provide for feedback and control loops to control the operation of resonators (see d2 para. 0068).  D2 is related to d1 in a similar field of endeavor (wireless power transmission) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to yield any of the plurality of predictable results set forth throughout d2 including with no undue experimentation to achieve the predictable result of the advantages noted above. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation “a software-defined radio; an antenna in communication with the software-defined radio” d1 in view of d2 discloses retro-reflective array of antenna elements 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless power transmission to incorporate the details of SDR as disclosed by d5.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d5 to achieve any of a plurality of advantages disclosed throughout d5 including at least any one of: maximize transferred power and/or efficiency (see d5 para. 0072).  D5 is related to d1 in a similar field of endeavor (wireless power transmission) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d5 to the implementation of d1, as both techniques were known and used as of the effective filing date, wherein one of ordinary skill in the art at 
Regarding claim 5, as to the limitation “the device of claim 4, further comprising: a data manager module operative to exchange digital data packets with the external controller and other external energy transmitters devices, according to the wireless data communication protocol when in an active data communication mode; and an energy wave manager operative to adjust one or more of a frequency, a phase, and a time of transmission of RF energy to form constructive energy beams at an energy harvesting target device and is operative to optimize constructive interference at the energy harvesting target device in response to the feedback, by iteratively adjusting one or more of frequency, phase, or timing of the RF energy; wherein the device is switchable between an energy transmission mode and the active data communication mode using a wireless data communication protocol for the network” d1 in view of d2 in view of d5 discloses d1 in view of d2 discloses switching each of the energy transmitters between an energy transmission mode and a data communication mode, with the charging panel being configured to switch from the radar mode to the power-delivery mode, and periodically switch from the power-delivery mode to the communication mode, (i.e. switching between an energy transmission mode and a data communication mode) (see d1 para. 0012, charging panels (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless power transmission to incorporate the details of a controller with memory as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: provide centralized sensing and control using a wireless control channel to coordinate power transfer and wireless communication (see d2 para. 0053, 0165), provide for feedback and control loops to control the operation of resonators (see d2 para. 0068).  D2 is related to d1 in a similar field of endeavor (wireless power transmission) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to yield any of the plurality of predictable results set forth throughout d2 including with no undue experimentation to achieve the predictable result of the advantages noted above. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160056635 A1 to Bell; Douglas discloses wireless power transmitters 402 may include a microprocessor that integrates a power transmitter manager app 408 (PWR TX MGR APP) as embedded software, and a third party application programming interface 410 (Third Party API) for a Bluetooth Low Energy chip 412 (BTLE CHIP HW). Bluetooth Low Energy chip 412 may enable communication between wireless power transmitter 402 and other devices, including wireless power receiver 406, client device 404, and others. Wireless power transmitter 402 may also include an antenna manager software 414 (Antenna MGR Software) to control an RF antenna array 416 that may be used to form controlled RF waves which may converge in 3-D space and create pockets of energy on wireless power receivers 406. In some embodiments, one or more Bluetooth Low Energy chips 412 may utilize other wireless communication protocols, including WiFi, Bluetooth, LTE direct








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643